Citation Nr: 0719595	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  99-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim for entitlement to service 
connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 until April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In January 2005, the United States Court of Appeals for 
Veterans Claims (Court) remanded the issue on appeal for 
issuance of a Statement of the Case (SOC).  In January 2006, 
the Board complied with the Court's Order and remanded the 
case to the RO.  The RO has completed the requested 
development, continued the denial, and returned the case to 
the Board. 

The issue of entitlement to service connection for a foot 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1990, the Board denied the claim of 
entitlement to service connection for a foot disorder.  The 
Board held that the plantar warts preexisted service, and 
there was no evidence of aggravation.  As to the bilateral 
pes planus, the Board denied service connection because there 
was no medical evidence linking the disability to the 
veteran's military service.

2.  Evidence submitted subsequent to the September 1990 
decision is new and bears directly and substantially upon the 
specific matter under consideration.


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for a foot 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Decisions of the Board of Veterans' 
Appeals are final.  38 U.S.C.A. § 7104.  However, if the 
claimant can thereafter present new and material evidence, 
the claim shall be reopened, and the former disposition of 
the claim shall be reviewed.  38 U.S.C.A. § 5108.  

In April 1997, an informal claim was filed to reopen.  The 
applicable law at the time of the veteran's filing defined 
new and material evidence as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1997).
 
Evidence before the Board in 1990 included the veteran's 
service medical records which noted that, in July 1972, the 
veteran had received a profile for pes planus.  Also of 
record was the veteran's report of medical history where he 
noted at age 16 he had an operation to remove plantar warts 
on his right foot.  The veteran's VA and private treatment 
records were also of record.  Since the September 1990 
decision, private records have been associated with the 
claim's file which link the veteran's foot disorder to 
service.  See Medical Record from The Orthopedic Group (Aug. 
2001). 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for a foot disorder was 
the Board's September 1990 decision.  That decision denied 
entitlement to service connection because the evidence did 
not show that the veteran's bilateral pes planus was related 
to service and that his plantar warts were aggravated by 
service. 

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the above 
mentioned August 2001 medical record is new evidence because 
it was not previously considered by the Board in September 
1990.  The evidence is material because it relates to the 
reason for denial by providing medical evidence linking the 
veteran's foot disorders to his military service.  Thus, it 
must be considered in order to fairly decide the merits of 
the claim. 

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a foot disorder is reopened, and 
the appeal is granted to this extent only.


REMAND

As stated above, the veteran claims that his foot disorder is 
related to his military service.  The veteran's service 
medical records note treatment for bilateral pes planus and 
plantar warts, and the veteran has submitted an August 2001 
private medical record relating the disorders to his military 
service.  Therefore, a VA examination is necessary before 
adjudication of the claim can proceed.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
examination in order to ascertain the nature and 
etiology of any current foot disability present.  
After reviewing the entire record, the examiner 
should express an opinion as to the following 
questions:
Whether it is at least as likely as not (i.e., 
a likelihood of 50 percent or greater) that 
the veteran's bilateral pes planus was 
manifested in service.  
Whether the veteran clearly and unmistakably 
had chronic plantar warts prior to service 
and, if so, were they clearly and unmistakably 
not aggravated during service.  
The claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


